Exhibit 10.23
CALYON NEW YORK BRANCH
1301 Avenue of the Americas
New York, New York 10019
January 15, 2010
Great Wolf Williamsburg SPE, LLC
122 West Washington Avenue, Suite 600
Madison, Wisconsin 53703
Dear Sirs/Madams:
     We refer to the Loan Agreement, dated as of August 4, 2008, among Great
Wolf Williamsburg SPE, LLC, as borrower (“Borrower”), Calyon New York Branch, as
agent (in such capacity, “Agent”), and Calyon New York Branch and Capmark Bank,
as Lenders (the “Loan Agreement”; all capitalized terms used but not defined
herein shall have the respective meanings ascribed to them in the Loan
Agreement).
     As of the date hereof, Calyon New York Branch and Capmark Bank constitute
the only Lenders under the Loan Agreement. Borrower, Agent and Lenders desire to
amend the Loan Agreement to modify certain financial definitions contained
therein.
     NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, Agent and Lenders agree
as follows:
     1. In the definition of the term “Minimum Liquidity Failure” in Section 1.1
of the Loan Agreement, the figure “$5,000,000” is amended, effective as of
December 31, 2009, to “$10,000,000.”
     2. In the definition of the term “Minimum Tangible Net Worth Failure” in
Section 1.1 of the Loan Agreement, the figure “$180,000,000” is amended,
effective as of December 31, 2009, to “$85,000,000.”
     3. In consideration of the foregoing modifications, and as a condition to
the effectiveness of this letter agreement, Borrower agrees to pay to Agent,
(i) for the account of Lenders in accordance with their respective Pro Rata
Shares, a loan repositioning fee in the amount of $156,875 and (ii) Agent’s
reasonable legal fees and disbursements in connection with this letter
agreement.
     4. Borrower hereby represents and warrants to Agent and Lenders that, as of
the date hereof:
     (a) Borrower has the power and authority and is duly authorized to execute
and deliver this letter agreement and to perform its obligations under the Loan

 



--------------------------------------------------------------------------------



 



Agreement, as modified hereby, and under the other Loan Documents to which
Borrower is a party;
     (b) The Loan Agreement, as modified hereby, and the other Loan Documents to
which Borrower is a party, constitute the legal, valid and binding obligations
of Borrower;
     (c) Neither the execution and delivery of this letter agreement by Borrower
nor the performance by Borrower of its obligations under the Loan Agreement, as
modified hereby, and/or under the other Loan Documents, will contravene any
provision of law, statute, rule or regulation to which Borrower is subject or
any judgment, decree, license, order or permit applicable to Borrower, or will
conflict or be inconsistent with, or will result in any breach of any of the
material terms of the covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of a lien (except liens
in favor of Agent) upon any of the property or assets of Borrower pursuant to
the terms of any indenture, mortgage, deed of trust, agreement or other
instrument to which Borrower is a party or by which Borrower may be bound, or to
which Borrower may be subject, or violate any provision of the organizational
documents of Borrower;
     (d) No consent, approval, authorization or order of any court or
governmental authority or any third party that previously has not been obtained
is required in connection with the execution and delivery of this letter
agreement by Borrower or the performance by Borrower of its obligations under
the Loan Agreement, as modified hereby, or under the other Loan Documents; and
     (e) As of the date hereof, Borrower has no offsets, counterclaims or
defenses with respect to its obligations under the Loan Documents.
     5. Except as modified hereby, the Loan Agreement remains unmodified and in
full force and effect.
     6. This Amendment shall be governed by, and construed in accordance with,
the substantive laws of the State of New York.
     7. This letter agreement may be executed in multiple counterparts, each of
which shall constitute an original and together which shall constitute one and
the same instrument. In order to expedite the transaction contemplated herein,
telecopied or facsimile signatures may be used in place of original signatures
on this letter agreement. The parties intend to be bound by the signatures on
the telecopied/facsimile document, are aware that the other parties will rely on
the telecopied/facsimile signatures, and hereby waive any defenses to the
enforcement of the terms of this letter agreement based on the form of
signature.
[NO FURTHER TEXT ON THIS PAGE]

-2-



--------------------------------------------------------------------------------



 



     Kindly acknowledge your agreement with the foregoing by executing below.

            Very truly yours,

CALYON NEW YORK BRANCH, as Agent
      By:   /S/         Name:   David Bowers        Title:   Managing Director 
            By:   /S/         Name:   Joseph A. Asciolla        Title:  
Managing Director     

Agreement acknowledged as of the date set forth above:

          GREAT WOLF WILLIAMSBURG SPE, LLC,
a Delaware limited liability company
      By:   /s/         Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

     Kindly acknowledge your agreement with the foregoing by executing below.

            Very truly yours,

CALYON NEW YORK BRANCH, as Agent
      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:        

Agreement acknowledged as of the date set forth above:

          GREAT WOLF WILLIAMSBURG SPE, LLC,
a Delaware limited liability company
      By:   /s/         Name:   James Calder        Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



         

     The undersigned, the current Lenders under the Loan Agreement, hereby join
in the foregoing letter agreement.

            CALYON NEW YORK BRANCH
      By:   /S/         Name:   David Bowers        Title:   Managing Director 
            By:   /S/         Name:   Joseph A. Asciolla         Title:  
Managing Director        CAPMARK BANK
      By:   /s/         Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

    The undersigned, the current Lenders under the Loan Agreement, hereby join
in the foregoing letter agreement.

            CALYON NEW YORK BRANCH
      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:           CAPMARK BANK
      By:   /S/         Name:   Matthew Hoysa         Title:   Vice President   

Amendment Document

 



--------------------------------------------------------------------------------



 



         

     The undersigned, as Guarantors, hereby consent to the foregoing letter
agreement.

            GWR OPERATING PARTNERSHIP, L.L.L.P.,
a Delaware limited liability limited partnership
      By:   GWR OP General Partner, LLC, its general
partner                     By:   /S/         Name:   James Calder       
Title:   Treasurer        GREAT WOLF RESORTS, INC., a Delaware
corporation
      By:   /S/         Name:   James Calder        Title:   Chief Financial
Officer     

 